Citation Nr: 0622060	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a right fifth metacarpal 
fracture.  

2.  Entitlement to service connection of a right hip 
disability.  

3.  Entitlement to service connection of a right knee 
disability. 

4.  Entitlement to service connection of a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO).   

Procedural history 

The veteran served on active duty from September 1963 until 
September 1965.  

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for residuals of a fracture 
of the right hand, and right hip, right knee and left knee 
disabilities.  The January 2003 rating decision denied the 
veteran's claims.  The veteran disagreed with the decision 
and initiated this appeal.  

Subsequently, in a January 2005 decision service connection 
of residuals of right fifth metacarpal fracture was granted 
and a noncompensable disability rating was assigned.  The 
veteran disagreed with the assigned rating and has initiated 
an appeal as to that issue as well.     


FINDINGS OF FACT

1.  The veteran's residuals of right fifth metacarpal 
fracture manifest as complaints of numbness and tingling 
without evidence of ankylosis.  

2.  The veteran has been diagnosed as having osteoarthritis 
of the right hip, right knee and left knee. 

3.  The veteran's service medical records are negative for 
any in-service injury to the right hip, right knee or left 
knee or any diagnosis of arthritis during service.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected residuals of a right fifth metacarpal 
fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002) and Diagnostic 
Code 5227 (2005).   

2.  Osteoarthritis of the right hip, right knee and left knee 
was not incurred in or aggravated by service nor may it be 
presumed to be.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303; 3.307; 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in letters dated 
October 10, 2002, and November 13, 2004, by which the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  Both VCAA letters specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the records 
as well as authorization for records not held by the Federal 
government.  Moreover, the November 2004 letter issued after 
the veteran initiated his appeal of the assigned disability 
rating for his service-connected residuals of a 5th 
metacarpal fracture specifically advised the veteran of the 
evidence required to qualify for an increased disability 
rating.  

Finally, the Board notes that the October 2002 and November 
2004 letters expressly notified the veteran that he should 
describe any additional evidence that he thought was relevant 
to his claim and further directed the veteran that he could 
submit any such information directly to VA   Additionally, 
the letters provided the veteran with information as to how 
he could submit evidence directly to VA.  The Board believes 
that these requests comply with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

Regarding the veteran's service connection claims, element 
(1), veteran status, is not at issue.  As explained above, 
the veteran has been amply informed as to element (2) and 
(3), the existence of a current disability and nexus to 
service.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  


Concerning the veteran's increased rating claim, elements 
(1), (2) and (3) [veteran status, current existence of a 
disability and relationship of such disability to the 
veteran's service] are not at issue.  To the extent that the 
veteran's claim of entitlement to an increased rating has 
been denied by the RO, this denial was based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private treatment records.  

However, the RO has not obtained private treatment records 
from the "Southend Medical Clinic (sic)."  Although the 
veteran submitted a release for those records, he did not 
advise VA as to the name of the treating physician.  The 
Board notes that the Southend Medical Center is a 
multipractice facility.  As such, the name of the treating 
physician would be required in order to obtain those records.  
The veteran has been advised that these records have not been 
obtained and also of the need to fully describe private 
records in order for VA to obtain them.  He has not elected 
to provide the name of the treating physician or the records 
themselves.  The Court has held that VA's statutory duty to 
assist is not a license for a "fishing expedition".  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, despite 
the absence of these records, the Board finds that the RO has 
carried out its duty to assist subject to the limitations of 
the information provided to it by the veteran.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinions in May 2005.  The contents of this examination 
opinion will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran has been 
apprised of his options for presenting sworn testimony and 
originally requested a Travel Board hearing.  The hearing was 
scheduled for May 24, 2006.  The veteran did not appear and 
has not requested that the hearing be rescheduled.       

Accordingly, the Board will proceed to a decision on the 
merits.

The increased rating claim 

The veteran is seeking an increased (compensable) disability 
rating for his service-connected residuals of a fracture of 
the fifth right metacarpal.  For the reasons set out 
immediately below, the Board has determined that an increased 
rating is not warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R., Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of this appeal, the applicable rating 
criteria for the digits and the hand, found at 38 C.F.R. § 
4.71a, were amended effective August 26, 2002.  See 67 Fed. 
Reg. 48784 (2002).  The veteran received notice of both the 
former and the current criteria in the September 2005 SOC.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected residuals of a fracture to the 
fifth metacarpal under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

The veteran has a remote history of a fracture of his 5th 
metacarpal (little finger) and he reports numbness and 
tingling in the finger.  Osteoarthritis has been confirmed by 
x-ray.  There is no evidence of ankylosis or loss of range of 
motion.  To the extent that the veteran has offered argument 
to the effect that his in-service injury has also resulted in 
symptoms in his wrist and thumb, the Board notes that the May 
2005 VA examination and opinion concluded that the veteran's 
wrist and thumb symptomatology was not a part of or related 
to his service-connected disability.  As such, the disability 
will be rated on the basis of little finger symptoms only.  

Currently, the veteran's disability has been rated under 
Diagnostic Code 5227 [Ring or little finger, ankylosis] 
(2005) and [Finger, any other, ankylosis of] (2002).  When an 
unlisted condition, such as residuals of a fractured 
metacarpal, is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2005).  

The Board has considered whether or not another diagnostic 
code might be more appropriate.  Specifically, given the 
veteran's osteoarthritis, the Board has considered applying 
Diagnostic Code 5003 [degenerative arthritis.]  This 
diagnostic code allows for the assignment of a 10 percent 
disability rating with evidence of loss of range of motion.  
However, none was found at the veteran's May 2005 VA 
examination and none is noted in the private medical records.  
In the absence of loss of range of motion Diagnostic Code 
5003 applies the criteria for the loss of range of motion of 
the effected part.  Accordingly, although the evidence does 
show osteoarthritis, the application of Diagnostic Code 5003 
would not result in an increased rating or more appropriately 
describe the veteran's disability. 

Therefore, the Board has considered the potential 
applicability of other diagnostic codes and has found none 
more appropriate than Diagnostic Code 5227.  This code 
specifically refers to disabilities of the little finger, the 
location of the veteran's fracture.  The use of Diagnostic 
Code 5227 will be continued.  

New Diagnostic Code 5227 provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2005).  A note to new Diagnostic Code 5227 provides 
that, in rating the disability, one should also consider 
whether it should be evaluated as amputation under Diagnostic 
Code 5155, whether an additional evaluation is warranted for 
limitation of motion of other digits, and whether an 
additional evaluation is warranted for interference with the 
overall function of the hand.

Old Diagnostic Code 5227, provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 
noncompensably disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 
5227 (2005).  A note to old Diagnostic Code 5227, provides 
that extremely unfavorable ankylosis of the ring finger 
should be rated as amputation under old Diagnostic Code 5155.

Under the former or current criteria, Diagnostic Code 5155, 
provides that amputation of the ring finger, in either the 
minor or major hand, is rated as 10 percent disabling when it 
is without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto and 20 percent 
disabling when associated with metacarpal resection (more 
than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic 
Code 5155 (2002-2005).

Under both the former and current criteria the veteran has 
been assigned a noncompensable disability rating.  No higher 
disability rating is available under Diagnostic Code 5227.  
Also, there is no medical evidence of record which shows that 
the fracture of the 5th right metacarpal bone is productive 
of extremely unfavorable ankylosis or otherwise analogous to 
amputation of the ring finger with metacarpal resection.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230 (prior 
to March 7, 2002 and 2005).  The noncompensable disability 
rating will be continued.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for residuals of a fracture of the 5th right 
metacarpal bone.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995). However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
0 percent evaluation for the residuals of a fracture of the 
5th right metacarpal bone, which is the maximum allowable 
rating for limitation of motion of the right little finger.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 do not provide a basis for a higher 
evaluation.  See Johnston, 10 Vet. App. at 85.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the evidence of record appears to support the 
proposition that the veteran's service-connected residuals of 
a fracture of the fifth metacarpal have not changed 
appreciably during the appeal period.  As reflected in the 
May 2005 VA examination, the veteran's fracture has healed.  
His symptoms are limited to subjective reports of tingling 
and pain. As discussed above, such symptoms are consistent 
with the assignment of a noncompensable disability rating.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from August 6, 2001.

The service connection claims

The veteran is seeking entitlement to service connection of 
disabilities of the right hip, right knee and left knee.  
Currently, medical records establish that the veteran has 
been diagnosed with osteoarthritis in the right hip and both 
knees.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Therefore in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 
Vet.App. 247, 253 (1999).

As noted above, the veteran's private medical records 
establish that the he has been diagnosed with osteoarthritis.  
Therefore, Hickson element (1) has been satisfied.  

As to element (2), inservice incurrence of disease or injury, 
the Board will address illness and injury in turn.  

With respect to illness, the veteran's service medical 
records have been obtained and they are negative for any 
diagnosis of a disease of the veteran's right hip, right knee 
or left knee.  There was no indication of arthritis during 
service and none was diagnosed at the time of the veteran's 
August 1965 separation examination.  

The Board notes in passing that the evidence of record 
likewise does not show incurrence of disease in the one year 
following the veteran's separation from service.  The medical 
evidence of record shows only a confirmed diagnosis of 
osteoarthritis of the knees as of March 2000 and 
osteoarthritis of the right hip in January 2001, many years 
after service.  Accordingly, the presumption noted above is 
not for application in this case. 
 
Turning to injury, the veteran asserted in his September 2001 
claim that the rigors of training constituted in-service 
injuries to his right hip and knees which in turn have led to 
his current condition.  However, the veteran's service 
medical records are negative for any record of injury to the 
veteran's right hip or knees and do not reflect any reports 
of pain or the like in the right hip or knees during service.  

Accordingly, Hickson element (2), in-service incurrence of 
disease or injury is not met and the claim fail on that 
basis.  

In order to give the veteran full consideration the Board 
will briefly discuss element (3) medical nexus.  A review of 
the veteran's private medical record and VA treatment records 
show only current reports of osteoarthritis and pain.  The 
records do not include any indication that any of the 
treating medical professionals have related the veteran's 
current disability to service.  In fact, a May 2005 VA 
medical opinion and examination report included the specific 
conclusion that due to an absence of in-service indications 
of disease or injuries to the veteran's right hip, right knee 
and left knee that the veteran's current disability was 
unlikely to be related to service.    

The only evidence of a relationship between the veteran's 
current disability and service stems from the veteran 
himself.  The record does not disclose that the veteran has 
any specialized medical training, therefore he is not a 
competent source of medical evidence and his opinions are 
insufficient to support the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Therefore, Hickson element (3) is also not met and the claim 
fails on that basis as well.  

For the reasons and bases set out above, the Board has 
determined that the evidence of record does not indicate the 
existence of an in-service incurrence of disease or injury of 
the veteran's right hip, right knee or left knee.  Further, 
there is no competent medical evidence linking the veteran's 
osteoarthritis of his right hip, right knee and left knee to 
service.  The benefits sought on appeal are therefore denied. 


ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of a right fifth metacarpal fracture.  

Entitlement to service connection of a right hip disability 
is denied.  

Entitlement to service connection of a right knee disability 
is denied.  

Entitlement to service connection of a left knee disability 
is denied.    



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


